In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-4295
SUSAN M. EICHSTADT,
                                                  Plaintiff-Appellant,
                                  v.

MICHAEL J. ASTRUE, Commissioner of Social Security,
                                                 Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 06 C 2535—Robert W. Gettleman, Judge.
                          ____________
     ARGUED SEPTEMBER 19, 2007—DECIDED JULY 17, 2008
                          ____________


 Before BAUER, MANION, and WOOD, Circuit Judges.
   WOOD, Circuit Judge. Susan Eichstadt has fibromyalgia,
a chronic condition that causes pain all over one’s body,
as well as fatigue and tenderness. Fibromyalgia is dif-
ficult to diagnose, for the symptoms vary depending on
both the person and the time and circumstances of any
given day. Eichstadt’s disorder was diagnosed in 1999. At
that point, she had been out of the workforce for 13
years. Four years later, in 2003, she filed for Disability
Insurance Benefits under Title II of the Social Security
Act, 42 U.S.C. § 423, claiming that her fibromyalgia, along
2                                              No. 06-4295

with a potpourri of other conditions, rendered her dis-
abled and unable to work.
  Eichstadt quickly confronted a serious problem. At her
administrative hearing, the Administrative Law Judge
(“ALJ”) found (and neither party disputes) that because
Eichstadt has not been in the workforce since May 22,
1986, her “insured status” under the Act expired on
December 31, 1987. The ALJ then found that the record
did not support a finding that the onset of Eichstadt’s
disability occurred before her “date last insured” (as
Social Security jargon has it) and thus she was ineligible
for benefits. See 42 U.S.C. § 416(i). Eichstadt challenged
that finding unsuccessfully before the district court, and
now she has turned to this court. We affirm.


                             I
  The standard of review that governs decisions in
disability-benefit cases is deferential. Both the district
court and this court must evaluate only “whether the
final decision of the [Commissioner] is both supported
by substantial evidence and based on the proper legal
criteria.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345,
351 (7th Cir. 2005). Though we “conduct a critical review
of the evidence, considering both the evidence that sup-
ports, as well as the evidence that detracts from, the
Commissioner’s decision,” we will uphold a decision
so long as the evidence supports it and the ALJ explains
her analysis of that evidence with “enough detail and
clarity to permit meaningful appellate review.” Id.
  Eichstadt offers several reasons why we should reject
the decision of the ALJ, but she relies most heavily on the
assertion that the ALJ came to the wrong conclusion
No. 06-4295                                                3

because she failed to follow the requirements of Social
Security Ruling (“SSR”) 83-20. SSR 83-20 addresses sit-
uations in which an ALJ finds that a person is disabled
as of the date she applied for disability insurance benefits,
but it is still necessary to ascertain whether the disability
arose prior to an even earlier date—normally, when the
claimant was last insured. See Scheck v. Barnhart, 357 F.3d
697, 701 (7th Cir. 2004). Eichstadt argues that her case
triggered SSR 83-20 and that, had the ALJ properly fol-
lowed its framework, she would have been required to
engage a medical expert to establish the date when
Eichstadt was first disabled.
  The fundamental problem with Eichstadt’s claim is that
she did not file for benefits until more than 15 years
after her insured status expired. Though that, in itself,
does not doom her application, the long lapse in time
raises obvious evidentiary problems. Unsurprisingly,
Eichstadt was able to obtain very little information from
the period prior to the expiration of her insured status,
producing only a couple of records from 1986 and 1987 that
related to dental pain and jaw surgery. She offered nothing
that foreshadowed the fibromyalgia that was to come.
  The remainder of the record consists primarily of
Eichstadt’s own testimony regarding a host of problems
that pre-dated the expiration of her insured status, as
well as testimony from her current physicians and med-
ical records detailing her condition and diagnoses during
the period post-dating her date last insured. To the extent
that she focused on problems that pre-dated her insured
status, Eichstadt presented a litany of ailments dating
back to her childhood, for which no medical records exist.
The ALJ correctly concluded that these conditions were
irrelevant to Eichstadt’s claim for disability benefits, not
4                                                 No. 06-4295

only because Eichstadt was able to engage in substantial
gainful employment during and after experiencing these
problems, but also because they were conditions (such as
hypothyroidism, sun rashes, dry eyes, etc.) that do not
substantially impair one’s ability to work and therefore do
not amount to a “disability” under the Act. As for the
evidence post-dating Eichstadt’s date last insured, the ALJ
reasonably concluded that this, too, failed to support
Eichstadt’s claim. Although this evidence tended to suggest
that Eichstadt is currently disabled, and perhaps was
disabled during the late 1990s, it provided no support
for the proposition that she was disabled at any time
prior to December 31, 1987.
  Eichstadt’s only response to that conclusion is that the
evidentiary record might have been different if the ALJ had
followed SSR 83-20. She reads SSR 83-20 as requiring
the use of a medical expert whenever onset date is at issue.
The relevant text of the ruling is:
    How long the disease may be determined to have
    existed at a disabling level of severity depends on an
    informed judgment of the facts in the particular case.
    This judgment, however, must have a legitimate
    medical basis. At the hearing, the administrative law judge
    (ALJ) should call on the services of a medical advisor when
    onset must be inferred. If there is information in the file
    indicating that additional medical evidence con-
    cerning onset is available, such evidence should be
    secured before inferences are made.
SSR 83-20 (emphasis added). Eichstadt relies on the
italicized language to argue that the ALJ was required to
call a medical expert in her case. In our view, however,
the ruling imposes no such command. For one thing, it
describes something that the ALJ “should” do, rather
No. 06-4295                                                5

than something he or she “must” do or “shall” do, imply-
ing that the ultimate decision is up to the ALJ. In addition,
the ruling speaks of the need for a “legitimate medical
basis” for the ALJ’s judgment and the need for “additional”
evidence about onset. A medical expert here, however,
would not have been giving “additional” evidence; the
expert would have been providing the only evidence in the
record about Eichstadt’s condition before December 31,
1987. The Commissioner reads SSR 83-20 as urging the
ALJ to seek a medical examiner’s opinion only after a
finding of disability has been made. We give some defer-
ence to the Commissioner’s interpretations, and we find
this one to be entirely reasonable. The ALJ in this case
found that Eichstadt was not disabled at any point before
December 31, 1987. With no finding of disability, there
was no need to determine an onset date.
  Even if Eichstadt’s current condition rendered it appro-
priate to determine an onset date, SSR 83-20 requires a
“legitimate medical basis” for any decision regarding
when an impairment became “disabling” under the Act.
But Eichstadt did not produce any medical evidence
suggesting the presence of a disabling impairment at any
time prior to the expiration of her insured status. It is
therefore difficult to see how any medical examiner
could have provided an opinion, grounded in the requisite
“legitimate medical basis,” that her now-diagnosed
fibromyalgia rendered her “disabled” as early at 1986 or
1987. In short, SSR 83-20 did not require the ALJ to seek
the input of a medical advisor before resolving this case.
There simply is not enough evidence to support even an
inference of an onset date that is now more than two
decades in the past.
6                                              No. 06-4295

                            II
  Eichstadt also argues that the ALJ failed to consider all
of the evidence, erred in her credibility findings, and
posed improper questions to the vocational expert. She
complains, first, that the ALJ committed reversible error
by refusing to consider evidence that post-dated
Eichstadt’s date last insured. But it is evident from the
ALJ’s decision that she did not “fail to consider” this
evidence, but instead she examined it as required and
subsequently concluded that the evidence was irrelevant,
because it did not address the correct time period. For
example, the ALJ’s decision expressly acknowledges a
May 2005 report from Eichstadt’s treating rheumatologist.
The report indicates “that claimant’s symptoms and
limitations date back to ‘on or prior to December 31,
1987.’ ” The ALJ “assign[ed] no weight to this opinion as
this doctor did not even begin treating claimant until
December 1999, a full 12 years after the claimant’s date
last insured.” The ALJ continued with additional rea-
sons why she was discounting this 2005 report, thereby
demonstrating that she did not, as Eichstadt contends,
“refuse to consider” it, but rather concluded that it failed
to support Eichstadt’s claim. What the record was
missing was testimony from any physician providing
anything more than conclusory support for the proposi-
tion that one might be able to infer from fibromyalgia in
1999 the patient’s condition in 1987.
  Next, Eichstadt takes issue with the ALJ’s finding that
Eichstadt’s “allegations regarding her limitations are not
totally credible.” In disability insurance cases, an ALJ’s
credibility determinations are “afforded special deference
because the ALJ is in the best position to see and hear the
witness and determine credibility.” Shramek v. Apfel, 226
No. 06-4295                                                 7

F.3d 809, 811 (7th Cir. 2000). This court will overturn an
ALJ’s credibility determinations only if they are “patently
wrong.” Jens v. Barnhart, 347 F.3d 209, 213 (7th Cir. 2003).
   In this case, the ALJ’s credibility finding was grounded
in the lack of evidence available with respect to Eichstadt’s
condition during the critical period prior to her date last
insured. The record supports this assessment; indeed, it
is hard to imagine what else the ALJ could have done. The
claimant bears the burden of producing medical evidence
that supports her claims of disability. That means that
the claimant bears the risk of uncertainty, even if the rea-
son for the sparse record is simply a long lapse of time.
  Eichstadt’s final argument challenges the hypothetical
questions that the ALJ posed to vocational expert (“VE”)
Leo Knutson at the administrative hearing. The ALJ used
Knutson’s testimony to aid her in evaluating Eichstadt’s
residual functional capacity during her window of eligi-
bility for benefits. The VE testifies about the claimant’s
ability to perform certain types of jobs, despite her impair-
ments, during her period of eligibility. According to
Eichstadt, the ALJ’s questions to Knutson constitute
reversible error because they “had no basis in the evidence
developed in the record.” In assessing claims such as
this one in the past, we have held that:
    The hypothetical question posed by the ALJ to the VE
    must fully set forth the claimant’s impairments to
    the extent that they are supported by the medical
    evidence in the record. However, the question need not
    take into consideration every detail of the claimant’s
    impairments especially if the record demonstrates that
    the VE reviewed all the evidence prior to the hearing.
Herron v. Shalala, 19 F.3d 329, 337 (7th Cir. 1994) (citations
omitted). Indeed, this court has declined to find error
8                                               No. 06-4295

where the VE “reviewed the medical reports before
giving his assessment,” finding that, in such cases, the
testimony “constitute[s] substantial evidence . . . despite
any omissions in the hypothetical.” Id.
  In this case, Knutson did review the full record before
testifying, and he offered an accurate and fair characteriza-
tion of Eichstadt’s prior work experience. His role in the
case thus provides no reason to reject the ALJ’s determina-
tion that Eichstadt was able to perform, at the very least,
“sedentary” work during the period of her eligibility.
Substantial evidence supports the ALJ’s finding that,
even if Eichstadt had been able to show that she qualified
as “disabled” under the Act at any point before her in-
sured status expired, she nonetheless retained the ability
to perform substantial gainful activity during that time
and was thus ineligible for disability insurance benefits.
                           * * *
 The judgment of the district court in favor of the Com-
missioner is AFFIRMED.




                   USCA-02-C-0072—7-17-08